DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 10-11, with respect to claims 1 and 16 have been fully considered and are persuasive.  The rejection of claims 1 and 16 has been withdrawn. 

Drawings
The drawings are objected to because figures 1-20 have illegible text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  change “resource type” in lines 32 and 38 to “Resource Type”.  Appropriate correction is required.
Claim(s) 3 is/are objected to because of the following informalities:  change “priority of” in lines 3 and 6 to “priority for”.  Appropriate correction is required.
Claim(s) 4 is/are objected to because of the following informalities:  change “priority of” in lines 3 and 4 to “priority for”.  Appropriate correction is required.
Claim(s) 5 is/are objected to because of the following informalities:  change “priority of” in lines 3 and 4 and 7 and 8 to “priority for”.  Appropriate correction is required.
Claim(s) 8 is/are objected to because of the following informalities:  change “priority of” in lines 6 and 7 and 10 and 11 to “priority for”.  Appropriate correction is required.
Claim(s) 16 is/are objected to because of the following informalities:  change “resource type” in lines 31 and 37 to “Resource Type”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-5, 7-9, and 16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, Applicant has amended claim 1 to now include “information indicating whether the logical channel is…for both the cellular link and the sidelink”. Applicant does not provide support for this amendment nor has the Examiner found support for this amendment within the specification. The closest the Examiner found is in ¶ 141 of the published specification which recite “information indicating whether a logical channel is used for the Uulink or for the Sidelink”. This paragraph does not discloses the logical channel for both the cellular link and the sidelink. Furthermore, Applicant has amended claim 1 to now include “the PPPP comprises each of a sidelink Resource…Loss Rate”. Applicant does not provide support for this amendment nor has the Examiner found support for this amendment within the specification. The closest the Examiner found is in ¶ 43 of the published specification which recite “The PPPP can correspond to Resource Type, Priority Level, Packet Delay Budget, Packet Error Loss Rate, etc. Table 2 shows an example of a correspondence”. This would appear to show that the PPPP corresponds to (not comprises) each of a sidelink Resource Type, a sidelink Priority Level, a sidelink Packet Delay Budget, and a sidelink Packet Error Loss Rate. Claims 3-5 and 7-9 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale. Claim 16 recite similar limitations of claim 1 and is thus rejected under similar rationale.

Allowable Subject Matter
Claims 1 and 16 would be allowable if Applicant provides support for “information indicating whether the logical channel is…for both the cellular link and the sidelink” and “the PPPP comprises each of a sidelink Resource…Loss Rate” within the specification to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Claims 3-5 and 7-9 would be allowable if Applicant provides support for “information indicating whether the logical channel is…for both the cellular link and the sidelink” and “the PPPP comprises each of a sidelink Resource…Loss Rate” within the specification to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: this communication warrants no examiner’s reason(s) for allowance as the prosecution history and/or applicant's remarks makes evident the reason(s) for allowance, satisfying the “record as a whole" as required by 37 CFR 1.104(e). In this case, the amendments herein made to the independent claims indicates the reason(s) the claims are patentable over the prior arts of record. Thus, examiner's statement of reason(s) for allowance is not necessary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476